           Case 3:20-cv-05789-JCC Document 10 Filed 09/02/20 Page 1 of 4



 1                                                  THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9

10   PORT OF OLYMPIA,                                     IN ADMIRALTY
11                        Plaintiff,                      Case No. C20−05789−JCC
12   v.                                                   ORDER APPOINTING MARINE
                                                          LENDERS SERVICES, LLC AS
13   M/V THE DREAM f/k/a EVERGREEN                        SUBSTITUTE CUSTODIAN
     STATE and JONES GLOBAL
14   INVESTMENT LLC,
15                        Defendants.
16          Upon the Ex Parte Motion of Plaintiff, PORT OF OLYMPIA, for the appointment of

17   a Substitute Custodian for the M/V THE DREAM in lieu of the United States Marshal in this

18   case, and good cause appearing therefore, the Court finds that:

19          1.         The M/V THE DREAM (IMO 8836132) has been or will shortly be arrested

20   by the U.S. Marshal, where she lies at berth at the Port of Olympia, and shall be kept always

21   at an appropriate berth or anchorage within the District;

22          2.         That the fees charged by the substitute custodian and for moorage will be less

23   than the cost of leaving the vessel in the custody of the Marshal;

24          3.         The proposed substitute custodian has no interest in the outcome of the

25   present action;

26
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      ORDER APPOINTING MARINE LENDERS SERVICES,                                       Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
      LLC AS SUBSTITUTE CUSTODIAN:                                                 Seattle, WA 98101-4010
                                                                                  Telephone: 206-622-1711
      CASE NO. C20−05789−JCC - 1
     PDX\136699\256189\MJHE\28646193.1
            Case 3:20-cv-05789-JCC Document 10 Filed 09/02/20 Page 2 of 4



 1           4.      The vessel will not be moved and no person except the substitute custodian
 2   will be allowed to enter on the property except as necessary to transfer the property to the
 3   facilities of the substitute custodian for safekeeping and except as necessary to adequately
 4   safekeep and protect the property, and except as may be expressly ordered herein;
 5           5.      The substitute custodian has obtained legal liability insurance through Great
 6   American (Policy No. CL1932503366) with policy limits of not less than $2,000,000 which
 7   is expected to be adequate to respond in damages for loss of or injury to the Vessel resulting
 8   from their liability or for damages sustained by third parties due to any acts, faults or
 9   negligence of the substitute custodian.
10           6.      The parties agree to release the United States and the marshal from any and all
11   liability and responsibility arising out of the care and custody of the vessel, from the time the
12   marshal transfers possession of the property to the substitute custodian until the property is
13   released or sold, and agree to hold harmless and indemnify the United States and the marshal
14   from any and all claims whatsoever arising out of the substitute custodian’s possession and
15   safekeeping;
16           7.      The proposed substitute custodian accepts appointment as substitute custodian
17   and possession of the property and will safely keep the property for the duration of the
18   appointment as substitute custodian.
19           Accordingly, it is hereby:
20           ORDERED that the Motion is granted, and the United States Marshal shall transfer
21   custody of the M/V THE DREAM (IMO 8836132), immediately following her arrest at the
22   Port of Olympia to the custody of the substitute custodian, Marine Lender Services, LLC;
23   and it is further
24           ORDERED that upon transfer of the M/V THE DREAM to the substitute custodian,
25   the aforesaid substitute custodian shall be appointed to act as substitute custodian of the M/V
26   THE DREAM during custodia legis on behalf of this Court, in place and instead of the
                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
      ORDER APPOINTING MARINE LENDERS SERVICES,                                 Attorneys at Law
                                                                           1420 5th Avenue, Suite 3400
      LLC AS SUBSTITUTE CUSTODIAN:                                           Seattle, WA 98101-4010
                                                                            Telephone: 206-622-1711
      CASE NO. C20−05789−JCC - 2
     PDX\136699\256189\MJHE\28646193.1
            Case 3:20-cv-05789-JCC Document 10 Filed 09/02/20 Page 3 of 4



 1   United States Marshal, until written notice of release has been given by the Plaintiff to the
 2   United States Marshal or has been ordered by this Court; and it is further
 3           ORDERED that upon transfer of the M/V THE DREAM to the substitute custodian
 4   by the United States Marshal, the United States Marshal shall not be liable for any loss
 5   occurring while she remains in the custody of the substitute custodian; and it is further
 6           ORDERED that after the M/V THE DREAM is arrested, the substitute custodian
 7   shall cause and be responsible to have the M/V THE DREAM remain at an appropriate berth
 8   and/or anchorage within this District; and it is further
 9           ORDERED that the substitute custodian may, upon notice to the office of the U.S.
10   Marshal, move the vessel by tug or other safe means to other adequate berths or moorage
11   facilities in this District; and it is further
12           ORDERED that during custodia legis, the substitute custodian will permit the vessel
13   to undergo normal cargo operations, both loading and discharge, shift berths within the
14   District, and/or undergo repairs, but always at the risk and expense of the vessel’s interests,
15   and always remaining within the District; and it is further
16           ORDERED that the substitute custodian may permit boarding and inspection of the
17   vessel by marine surveyors, representatives of plaintiff, defendant and prospective purchasers
18   in order to determine the vessel’s condition and value at a date and time convenient to the
19   substitute custodian; and it is further
20           ORDERED That subject to final approval by the Court, all fees, costs and expenses
21   incurred by Plaintiff or the substitute custodian pursuant to the terms of this Order shall be
22   deemed administrative expenses of the U.S. Marshal.
23           //
24           //
25           //
26        //
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      ORDER APPOINTING MARINE LENDERS SERVICES,                                      Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
      LLC AS SUBSTITUTE CUSTODIAN:                                                Seattle, WA 98101-4010
                                                                                 Telephone: 206-622-1711
      CASE NO. C20−05789−JCC - 3
     PDX\136699\256189\MJHE\28646193.1
           Case 3:20-cv-05789-JCC Document 10 Filed 09/02/20 Page 4 of 4



 1          Dated this 2nd day of September, 2020.
 2




                                           A
 3

 4

 5
                                           THE HONORABLE JOHN C. COUGHENOUR
 6
                                           UNITED STATE DISTRICT COURT JUDGE
 7

 8

 9
     Presented by:
10

11   SCHWABE, WILLIAMSON & WYATT, P.C.

12

13   By: /s/ Molly J. Henry
     Molly J. Henry, WSBA #40818
14   Email: mhenry@schwabe.com
     David R. Boyajian, WSBA #50195
15   Email: dboyajian@schwabe.com
     1420 5th Avenue, Suite 3400
16   Seattle, WA 98101-4010
     Facsimile: 206-292-0460
17   Attorneys for Plaintiff, Port of Olympia

18
19

20

21

22

23

24

25

26
                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
      ORDER APPOINTING MARINE LENDERS SERVICES,                          Attorneys at Law
                                                                    1420 5th Avenue, Suite 3400
      LLC AS SUBSTITUTE CUSTODIAN:                                    Seattle, WA 98101-4010
                                                                     Telephone: 206-622-1711
      CASE NO. C20−05789−JCC - 4
     PDX\136699\256189\MJHE\28646193.1
